Name: Council Regulation (EEC) No 842/88 of 28 March 1988 amending Regulation (EEC) No 985/68 laying down general rules for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: consumption;  trade policy;  processed agricultural produce;  Europe
 Date Published: nan

 No L 87/4 Official Journal of the European Communities 31 . 3 . 88 COUNCIL REGULATION (EEC) No 842/88 of 28 March 1988 amending Regulation (EEC) No 985/68 laying down general rules for intervention on the market in butter and cream premiere qualite ; whereas the grade name in Article 1 of the said Regulation should accordingly be supplemented, HAS ADOPTED THJS REGULATION : Article 1 The seventh indent of Article 1 (3) (b) of Regulation (EEC) No 985/68 is hereby replaced by the following : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 744/88 (2), and in particular Article 6 (6) thereof, - Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 985/68 (3), as last amended by Regulation (EEC) No 3466/87 (4), provides that butter bought in by intervention agencies must meet certain requirements ; whereas one of those requirements is that butter must be graded top quality in the Member State where it is produced ; whereas the grade of that butter in Luxembourg may be 'Marque Rose' or 'Beurre de '  graded "Marque Rose or "Beurre de premiÃ ¨re qualitÃ ©" as regards Luxembourg butter,'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 March 1988 . For the Council The President I. KIECHLE (') OJ No L 148, 28 . 6. 1968, p. 13. (2) OJ No L 78, 23. 3 . 1988 , p. 1 . (3) OJ No L 169, 18 . 7. 1968, p. 1 . (*) OJ No L 329, 20. 11 . 1987, p. 8 .